 

EXHIBIT NO. 10.19 - FORM OF SPECIAL TERMINATION AGREEMENT, AS

AMENDED, BETWEEN MAF BANCORP, INC., AND KENNETH RUSDAL AND

VARIOUS OFFICERS.

 

The attached Special Termination Agreement dated April 27, 1993, as amended,
between MAF Bancorp, Inc. and Kenneth Rusdal is substantially identical in all
material respects (except as otherwise noted below) with the other executive
officer contracts listed below which are not being filed. By action of the Board
of Directors of MAF Bancorp, Inc., the term of each of these agreements has been
extended to December 31, 2005.

 

Parties to Special Termination Agreement:

 

MAF Bancorp, Inc. and Gerard J. Buccino

 

MAF Bancorp, Inc. and Michael J. Janssen

 

MAF Bancorp, Inc. and David W. Kohlsaat

 

MAF Bancorp, Inc. and William Haider

 

MAF Bancorp, Inc. and Thomas Miers

 

MAF Bancorp, Inc. and Sharon Wheeler

 

MAF Bancorp, Inc. and Mary Christine Roberg (1)

 

MAF Bancorp, Inc. and James Allen (1) (2)

 

(1)   The provisions contained in section 3(f) of the amended agreement under
the heading “Effect of Certain Accounting Rules” are not included in the
agreement of Mary Christine Roberg or James Allen.

 

(2)   In determining the termination benefits under the agreement, Section 3(a)
of Mr. Allen’s agreement provides that the base salary and annual incentive plan
payments for any portion of the preceding three-year period during which
Executive was not employed by the Bank shall be based on Executive’s 2001 base
salary and annual incentive plan bonus earned for 2001.



--------------------------------------------------------------------------------

 

MAF BANCORP, INC.

SPECIAL TERMINATION AGREEMENT

 

This AGREEMENT is made effective as of April 27, 1993 by and between MAF
Bancorp, Inc. (the “Holding Company”), a corporation organized under the laws of
the State of Delaware, with its office at 55th & Holmes Streets, Clarendon
Hills, Illinois, and Kenneth Rusdal (the “Executive”). The term “Bank” refers to
Mid America Federal Savings Bank, the wholly-owned subsidiary of the Company.

 

WHEREAS, the Holding Company recognizes the substantial experience and abilities
of the Executive and the Holding Company wishes to protect his position
therewith for the period provided in this Agreement; and

 

WHEREAS, Executive has been elected to, and has agreed to serve as an Executive
of the Holding Company and in the position of Senior Vice
President-Operations/Information Systems of the Bank, positions of substantial
responsibility which will require Executive to render administrative and
management services to the Holding Company such as are customarily performed by
persons in a similar executive capacity.

 

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

1. TERM OF AGREEMENT.

 

The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter. At each anniversary date, the board of directors of
the Holding Company (“Board”) may extend the Agreement an additional year. The
Board will review the Agreement and the Executive’s performance annually for
purposes of determining whether to extend the Agreement, and the results thereof
shall be included in the minutes of the Board’s meeting. In the event the
Executive chooses not to renew the Agreement, the Executive shall provide the
Holding Company with written notice at least ten (10) days and not more than
twenty (20) days prior to such anniversary date. If either the Holding Company
or the Executive chooses not to renew the Agreement for an additional period,
the Agreement shall cease at the end of its remaining term unless the
Executive’s employment is voluntarily or involuntarily terminated with the
Holding Company pursuant to Section 2 hereof.

 

2. PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL.

 

(a) Upon the occurrence of a Change in Control of the Holding Company (as herein
defined) followed at any time during the term of this Agreement by the voluntary
or involuntary termination of Executive’s employment, other than for Cause, as
defined in Section 2(c) hereof, the provisions of Section 3 shall apply. Upon
the occurrence of a Change in Control, Executive shall have the right to elect
to voluntarily terminate his employment at any time during the term of this
Agreement following any demotion, loss of title, office or significant
authority, reduction in his annual compensation, or relocation of his principal
place of employment by more than 50 miles from its location immediately prior to
the Change in Control.

 

(b) Definition of a Change in Control. A “Change in Control” of the Bank or the
Holding Company shall mean a change in control of a nature that: (i) would be
required to be reported in response to Item 1 of the current report on Form 8-K,
as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or

 

2



--------------------------------------------------------------------------------

 

(ii) results in a Change in Control of the Bank or the Holding Company within
the meaning of the Home Owners Loan Act of 1933 and the Rules and Regulations
promulgated by the Office of Thrift Supervision (or its predecessor agency), as
in effect on the date hereof including Section 574 of such regulations; or (iii)
without limitation, such a Change in Control shall be deemed to have occurred at
such time as (a) any “person” (as the term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities or makes an
offer to purchase securities of the Bank or Holding Company representing 20% or
more of the Bank’s or Holding Company’s outstanding securities, except for any
securities of the Bank purchased by the Holding Company in connection with the
conversion of the Bank to the stock form and any securities purchased by the
Bank’s employee stock ownership plan and trust; or (b) individuals who
constitute the Board of Directors of the Holding Company on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Holding Company’s shareholders was approved by the Holding Company’s
Nominating Committee, shall be, for purposes of this clause (b), considered as
though he were a member of the Incumbent Board; or (c) merger, consolidation or
sale of all or substantially all the assets of the Bank or Holding Company
occurs; or (d) a proxy statement shall be distributed soliciting proxies from
stockholders of the Holding Company, by someone other than the current
management of the Holding Company, seeking stockholder approval of the
reorganization, merger or consolidation of the Holding Company or Bank with one
or more corporations as a result of which the outstanding shares of the class of
securities then subject to the Plan are exchanged for or converted into cash or
property or securities not issued by the Bank or Holding Company; or (e) a
tender offer is made for 20% or more of the outstanding securities of the Bank
or Holding Company. However, notwithstanding anything contained in this section
to the contrary, a Change in Control shall not be deemed to have occurred as a
result of an event described in (i), (ii) or (iii) (a), (c) or (e) above which
resulted from an acquisition or proposed acquisition of stock of the Holding
Company by a person, as defined in the OTS’ Acquisition of Control Regulations
(12 C.F.R. (S) 574) (the “Control Regulations”), who was an executive officer of
the Holding Company on January 19, 1990 and who has continued to serve as an
executive officer of the Holding Company as of the date of the event described
in (i), (ii) or (iii) (a), (c) or (e) above (an “incumbent officer”). In the
event a group of individuals acting in concert satisfies the definition of
“person” under the Control Regulations, the requirements of the preceding
sentence shall be satisfied, and thus a change in control shall not be deemed to
have occurred, if at least one individual in the group is an incumbent officer.

 

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination upon intentional failure to perform stated duties,
personal dishonesty which results in loss to the Holding Company or one of its
affiliates or willful violation of any law, rule, regulation or final cease and
desist order which results in substantial loss to the Holding Company or one of
its affiliates or any material breach of this Agreement. For purposes of this
Section, no act, or the failure to act, on Executive’s part shall be “willful”
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Holding
Company or its affiliates. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than three-fourths of the members of the Board at a meeting of the
Board called and held for that purpose (after reasonable notice to Executive and
an opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying termination for Cause and specifying the particulars thereof
in detail. The Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause. Any stock options
granted to Executive under any stock option plan of the Bank, the Holding
Company or any subsidiary or affiliate thereof, shall become null and

 

3



--------------------------------------------------------------------------------

 

void effective upon Executive’s receipt of Notice of Termination for Cause
pursuant to Section 9 hereof, and shall not be exercisable by Executive at any
time subsequent to such Termination for Cause.

 

3. TERMINATION BENEFITS.

 

(a) Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the voluntary or involuntary termination of
Executive’s employment, other than for Termination for Cause, the Bank and the
Holding Company shall pay Executive, or in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a sum equal to three (3) times the
average annual base salary paid to Executive for the three (3) years immediately
preceding Executive’s termination. At the discretion of the Executive, upon an
election pursuant to Section 3(e) hereof, such payment may be made in a lump sum
immediately upon severance of Executive’s employment or paid, on a pro rata
basis, semi-monthly during the thirty-six (36) months following the Executive’s
termination.

 

(b) Upon the occurrence of a Change in Control of the Bank or the Holding
Company followed at any time during the term of this Agreement by Executive’s
voluntary or involuntary termination of employment, other than for Termination
for Cause, the Holding Company shall cause to be continued life, health and
disability coverage substantially identical to the coverage maintained by the
Bank for Executive prior to his severance. Such coverage shall cease upon the
earlier of Executive’s obtaining similar coverage by another employer or twelve
(12) months from the date of Executive’s termination. In the event the Executive
obtains new employment and receives less coverage for life, health or
disability, the Holding Company shall provide coverage substantially identical
to the coverage maintained by the Bank for the Executive prior to termination
for a period of twelve (12) months.

 

(c) Upon the occurrence of a Change in Control, the Executive will have such
rights as specified in the Holding Company’s Incentive Stock Option Plan or any
other employee benefit plan with respect to options and such other rights as may
have been granted to Executive under such plans.

 

(d) Upon the occurrence of a Change in Control, the Executive will be entitled
to the benefits under the Bank’s Management Recognition and Retention Plans.

 

(e) On an annual basis Executive shall elect whether, in the event amounts are
payable under Sections 3(a) hereof, such amounts shall be paid in a lump sum or
on a pro rata basis pursuant to such sections. Such election shall be
irrevocable for the year for which such election is made.

 

4



--------------------------------------------------------------------------------

 

(f) Notwithstanding the preceding paragraphs of this Section 3, in the event
that:

 

(i) the aggregate payments or benefits to be made or afforded to Executive under
said paragraphs (the “Termination Benefits”) would be deemed to include an
“excess parachute payment” under Section 280G of the Internal Revenue Code of
1986 (the “Code”) or any successor thereto, and

 

(ii) if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount”, as determined in accordance with said
Section 280G, and the Non-Triggering Amount would be greater than the aggregate
value of the Termination Benefits (without such reduction) minus the amount of
tax required to be paid by Executive thereon by Section 4999 of the Code, then
the Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits
provided by the preceding paragraphs of this Section 3 shall be determined by
Executive. In the event that Executive receives the Non-Triggering Amount
pursuant to this paragraph (f) and it is subsequently determined by the Internal
Revenue Service or judicial authority that Executive is deemed to have received
an amount in excess of the Non-Triggering Amount, the Holding Company shall pay
to Executive an amount equal to the value of the payments or benefits in excess
of the Non-Triggering Amount he is so deemed to have received.

 

4. NOTICE OF TERMINATION.

 

Any purported termination by the Holding Company or by Executive shall be
communicated by Notice of Termination to the other party hereto.

 

For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given);
provided that if, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal there from having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.

 

5



--------------------------------------------------------------------------------

 

5. SOURCE OF PAYMENTS.

 

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Holding
Company. The Holding Company guarantees payment and provision of all amounts and
benefits due to the Executive under the Special Termination Agreement by and
between the Bank and the Executive, if any amounts and benefits due from the
Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid or provided by the Holding Company.

 

6. EFFECT ON PRIOR AGREEMENT AND EXISTING BENEFIT PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Holding Company and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.

 

7. NO ATTACHMENT.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Holding Company and their respective successors and assigns.

 

8. MODIFICATION AND WAIVER.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9. REINSTATEMENT OF BENEFITS UNDER BANK AGREEMENT.

 

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) of the Special Termination Agreement between Executive and the Bank
dated April 19, 1990 (the “Bank Agreement”) during the term of this Agreement
and a Change in Control, as defined herein, occurs the

 

6



--------------------------------------------------------------------------------

 

Holding Company will assume its obligation to pay and the Executive will be
entitled to receive all of the termination benefits provided for under Section 3
of the Bank Agreement upon the notification of the Holding Company of the Bank’s
receipt of a dismissal of charges in the Notice.

 

10. EFFECT OF ACTION UNDER BANK AGREEMENT.

 

Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits are paid to or received by Executive under the Special
Termination Agreement dated April 19, 1990, between Executive and Bank, such
payments and benefits paid by the Bank will be deemed to satisfy the
corresponding obligations of the Holding Company under this Agreement.

 

11. SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12. HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13. GOVERNING LAW.

 

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Delaware.

 

14. ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

15. PAYMENT OF LEGAL FEES.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Holding Company if Executive is in any material part
successful.

 

7



--------------------------------------------------------------------------------

 

16. SIGNATURES.

 

IN WITNESS WHEREOF, the Holding Company has caused this Agreement to be executed
by its duly authorized officer, and Executive has signed this Agreement, on the
4th day of May, 1993.

 

ATTEST:

     

MAF BANCORP, INC.

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

BY:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

Secretary

         

Chief Executive Officer

 

 

WITNESS:

       

/s/ Mary F. Palermini

--------------------------------------------------------------------------------

         

/s/ Kenneth Rusdal

--------------------------------------------------------------------------------

Seal

         

Executive

 

8



--------------------------------------------------------------------------------

 

Amendment to Special Termination Agreement of Kenneth Rusdal

 

The undersigned, in consideration of their mutual promises and other good and
valuable consideration, hereby agree to amend the Employment Agreement of
Kenneth Rusdal dated April 27, 1993, as amended, (the “Agreement”), as shown
below. Such amendments shall be effective as of the date shown below.

 

1. Section 3(a) shall be revised to read as follows:

 

Upon the occurrence of a Change in Control, followed at any time during the term
of this Agreement by the voluntary or involuntary termination of Executive’s
employment, other than for Termination for Cause, the Bank and the Holding
Company shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a sum equal to three (3) times the average
annual compensation paid to Executive for the three (3) years immediately
preceding Executive’s termination. For purposes of the preceding sentence,
compensation shall include only base salary plus payments made under the MAF
Bancorp Executive Annual Incentive Plan (or such other annual cash incentive
plan in effect with respect to years ending prior to July 1, 1993). At the
discretion of Executive, upon an election pursuant to Section 3(e) hereof, such
payment may be made in a lump sum immediately upon severance of Executive’s
employment or paid, on a pro rata basis, semi-monthly during the thirty-six (36)
months following Executive’s termination.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
this December 20, 1995.

 

ATTEST:

     

MAF BANCORP, INC.

By:

 

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

By:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda

   

Corporate Secretary

         

Chief Executive Officer

                             

EMPLOYEE

           

By:

 

/s/ Kenneth B. Rusdal

--------------------------------------------------------------------------------

               

Kenneth Rusdal

 



--------------------------------------------------------------------------------

 

Amendment to Special Termination Agreement of Kenneth Rusdal

 

The undersigned, in consideration of their mutual promises and other good and
valuable consideration, hereby agree to amend the Special Termination Agreement
of Kenneth Rusdal dated April 27, 1993, as amended, (the “Agreement”), as shown
below. Such amendment shall be effective as of the date shown below.

 

Section 3(f) shall be revised to read as follows:

 

Notwithstanding the preceding paragraphs of this Section 3, in the event it
shall be determined that any payment or distribution of any type to or for the
benefit of the Executive by the Holding Company, any of its affiliates, or any
person who acquires ownership or effective control of the Holding Company or
ownership of a substantial portion of the Holding Company’s assets (within the
meaning of Section 280G of the Code, and the regulations thereunder) or any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is subject to the excise tax imposed by Section 4999 of the Code or
any similar successor provision or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then, except in the case of a
Deminimus Excess Amount (as described below), the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes imposed upon the Gross-Up Payment
(including any federal, state and local income, payroll or excise taxes and any
interest or penalties imposed with respect to such taxes), the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments (not including any Gross-Up Payment).

 

In the event that the amount by which the present value of the Total Payments
which constitute “parachute payments” (within the meaning of Section 280G of the
Code)(the “Parachute Payments”) exceeds three (3) times the Executive’s “base
amount” (within the meaning of Section 280G of the Code)(the “Base Amount”) is
less than 3% of the amount determined under Section 3(a) of this Agreement, such
excess shall be deemed to be a Deminimus Excess Amount and the Executive shall
not be entitled to a Gross-Up Payment. In such an instance, the Parachute
Payments shall be reduced to an amount (the “Non-Triggering Amount”), the value
of which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s Base Amount; provided that such reduction shall not be made unless
the Non-Triggering Amount would be greater than the aggregate value of the
Parachute Payments (without such reduction) minus the amount of Excise Tax
required to be paid by Executive thereon. The reduction required hereby shall be
made by reducing the amount payable under Section 3(a) of this Agreement.

 

 

1



--------------------------------------------------------------------------------

 

All determinations as to the portion, if any, of the Total Payments which
constitute Parachute Payments, whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment, the amount of any reduction, and any amounts
relevant to the foregoing paragraphs of this Section 3(f) shall be made by an
independent accounting firm selected by the Holding Company, which may be the
accounting firm then regularly retained by the Holding Company (the “Accounting
Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations, regarding the
amount of any Gross-Up Payment and any other relevant matter, both to the
Holding Company and the Executive, within five (5) days of a date of
termination, if applicable, or such earlier time as is requested by the Holding
Company or the Executive (if the Executive reasonably believes that any of the
Total Payments may be subject to the Excise Tax). Any determination by the
Accounting Firm shall be binding upon the Holding Company and the Executive. As
a result of uncertainty in the application of Sections 280G and 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, or as
a result of a subsequent determination by the Internal Revenue Service or a
judicial authority, it is possible that the Holding Company should have made
Gross-Up Payments (“Underpayment”), or that Gross-Up Payments will have been
made by the Holding Company which should not have been made (“Overpayments”). In
either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of the Underpayment,
the amount of such Underpayment shall be promptly paid by the Holding Company to
or for the benefit of the Executive. In the case of an Overpayment, the
Executive shall, at the direction and expense of the Holding Company, take such
steps as are reasonably necessary (including the filing of returns and claims
for refund), follow reasonable instructions from, and procedures established by,
the Holding Company, and otherwise reasonably cooperate with the Holding Company
to correct such Overpayment, including repayment of such Overpayment to the
Holding Company.

 

Effect of Certain Accounting Rules. The Executive acknowledges that it is in the
Holding Company’s and Bank’s best interests to remain eligible to account for
any business combination into which they may become a party under the
“pooling-of-interests” method of accounting. The Holding Company does not
believe that any provision of the foregoing Amendment to Special Termination
Agreement will affect the Holding Company’s or Bank’s ability to so account for
any business combination. Due to the uncertainties associated with the
accounting rules governing the pooling-of-interests method, however, it is
possible that the provisions of this Amendment may impact the Holding Company’s
or Bank’s ability to use pooling-of-interests accounting for business
combinations. Accordingly, in the event the Board of Directors determines it to
be in the best interests of the Holding Company or Bank to account for a
business combination under the pooling-of-interests method and, in the written
opinion of the Accounting Firm referred to above, if any provision of this
Amendment makes a business combination to which the Holding Company or Bank is a
party ineligible for pooling-of interests accounting under the provisions of APB
Opinion No. 16, as modified or amended, that but for such provision of this
Amendment to Special Termination Agreement would otherwise be eligible for such
accounting treatment, then the Holding Company and Executive agree that the
terms of this Amendment shall be rescinded to the extent necessary to enable the
business combination to so qualify for such accounting treatment.

 

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective this
October 26, 1999.

 

ATTEST:

     

MAF BANCORP, INC.

By:

 

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

By:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda

   

Corporate Secretary

         

Chief Executive Officer

                             

EMPLOYEE

           

By:

 

/s/ Kenneth Rusdal

--------------------------------------------------------------------------------

               

Kenneth Rusdal

 

 

3



--------------------------------------------------------------------------------

 

Amendment to MAF Bancorp Special Termination Agreement

 

Section 3(b) shall be revised to read as follows:

 

Upon the occurrence of a Change in Control of the Bank or the Holding Company
followed at any time during the term of this Agreement by Executive’s voluntary
or involuntary termination of employment, other than for Termination for Cause,
the Holding Company shall cause to be continued life, health and disability
coverage substantially identical to the coverage maintained by the Bank for
Executive and his or her dependents prior to his severance. Such coverage shall
cease upon the earlier of Executive’s obtaining similar coverage by another
employer or thirty-six (36) months from the date of Executive’s termination. In
the event the Executive obtains new employment and receives less coverage for
life, health or disability, the Holding Company shall provide coverage
substantially identical to the coverage maintained by the Bank for the Executive
and his or her dependents prior to termination for a period of thirty-six (36)
months from the date of Executive’s termination.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective this
December 20, 2000.

 

ATTEST:

     

MAF BANCORP, INC.

By:

 

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

By:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda

   

Corporate Secretary

         

Chief Executive Officer

                             

EMPLOYEE

           

By:

 

/s/ Kenneth Rusdal

--------------------------------------------------------------------------------

               

Kenneth Rusdal

 